NO. 07-02-0028-CV

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                     APRIL 9, 2002

                         ______________________________


                              STEVEN MORSE, APPELLANT

                                           V.

              TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLEE


                       _________________________________

      FROM THE COUNTY COURT AT LAW #2 OF MONTGOMERY COUNTY;

              NO. 01-15,854; HONORABLE JERRY WINFREE, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Steven Morse filed a Motion to Dismiss Appeal on April 8, 2002, averring

that he no longer wishes to prosecute his appeal. The Motion to Dismiss is signed by both

appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2